986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Mary Susan SLAWTER, Plaintiff-Appellant,v.Bruce MORTON, Judge;  James Alspaugh, Judge;  SylvesterDaughtry; Eric Burkehart, FBI;  Candace Apple;  RaoufBadawi, M.D.;  Duke Hospital;  Stuart Rodgers, M.D.;  JohnGilliam, M.D.;  R. W. Whitener, M.D.;  Charles Harshaw,M.D.;  Maurice Horne, Ushhs; Sears, Roebuck & Co., # 1335;City of Greensboro, Police; Southern Bell Telephone &Telegraph Company, Incorporated, Defendants-Appellees.

No. 92-2209.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993
Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  William L. Osteen, Sr., District Judge.  (CA-92-138-2)
Mary Susan Slawter, Appellant Pro Se.
M.D.N.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Mary Susan Slawter appeals an order of the district court dismissing her action for declaratory relief.  The district court dismissed this case on the recommendation of the magistrate judge because the first complaint did not state a claim for relief and Slawter did not timely file her amended complaint.  Even considering the amended complaint, however, the dismissal is proper because Slawter, who sought to challenge a 1989 denial of disability benefits, did not file her complaint within the time allowed under 42 U.S.C.A. § 405(g) (West 1991).  Further, to the extent that Slawter raised claims under 42 U.S.C. § 1983 (1988), the private Defendants are not amenable to action,  see Lugar v. Edmondson Oil Co., 457 U.S. 922 (1982), and the allegations as to all of the Defendants are frivolous.   See Denton v. Hernandez, 60 U.S.L.W. 4346 (U.S. 1992);   White v. White, 886 F.2d 721 (4th Cir. 1989).  Therefore, we affirm the district court's dismissal of Slawter's action.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED